Kupfermah, J. P. (dissenting).
In view of the lengthy discussion in the majority opinion and the dissent by my colleague, Mr. Justice Murphy, it would compound confusion if I went into further detail.
Two things are clear. The jury meant to find the defendant guilty of some aspect of the drug charges, and they were confused as to which one and how to do it. Under the circumstances, subdivision 2 of CPL 310.50 clearly comes into play.
Accordingly, I would remand for a new trial. (Cf. People v. Haymes, 34 N Y 2d 639.)